Motion Granted; Judgment Vacated and Rendered, and Memorandum
Opinion filed August 23, 2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00206-CV

  JUAN CARLOS RUVALCABA, ELAM MEAT MARKET, L.L.C., AND
          SUPERMERCADO LATINO, L.L.C., Appellants

                                       V.

                    RAFAEL ORTEGA, ET AL, Appellees

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-33606

                 MEMORANDUM                     OPINION
      This is an appeal from a final judgment signed December 9, 2016 (“the Final
Judgment”) and an order signed January 6, 2017, entitled, “Order Granting
Plaintiffs’ Expulsion Juan Carlos Ruvalcaba” (“the Expulsion Order”). On August
17, 2018, the parties filed a “Joint Agreed Motion to Dismiss the Appeal and to
Render Judgment that Sets Aside and Vacates the Underlying Final Judgment and
Expulsion Order, to Effectuate the Parties’ Settlement Agreement.” The motion asks
that we dismiss the appeal, vacate the Final Judgment and Expulsion Order, and
mandate the Release of the Cash Deposit in Lieu of Bond pursuant to the terms of
the parties’ settlement agreement.

      The parties’ request for both dismissal of the appeal and rendition of judgment
in the appeal are mutually exclusive. Compare Tex. R. App. P. 42.1(a)(1) (dismiss)
with Tex. R. App. P. 42.1(a)(2)(A) (render judgment). From the motion, it appears
the relief actually sought is that we render judgment to effectuate the parties’
settlement agreement.

      Accordingly, we rule as follows:

      1. The parties’ motion is GRANTED.

      2. We RENDER judgment effectuating the parties’ settlement agreement as
         follows:

            a. The Final Judgment is VACATED.

            b. The Expulsion Order is VACATED.

      3. The $100,000 Case Deposit in Lieu of Bond paid by appellants is
         RELEASED.

      4. Each party shall bear their own costs.



                                     PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.




                                         2